EXAMINER'S COMMENT/AMENDMENT/REASONS FOR ALLOWANCE

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Per amendment dated 2/1/21, claims 1, 2 and 5 are currently pending in the application.

In view of the amendment, all rejections set forth in the office action dated 10/30/20 are withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Ms. Jacqueline J. DeFoe on 3/8/21.
The application has been amended as follows: 
In the Abstract dated 5/12/17, combine the two paragraphs into one single paragraph, by continuing in line 11 after the period, the text from line 12.
Reasons For Allowance
Claims 1, 2 and 5 are allowed.
The following is an Examiner's Statement of Reasons for Allowance: 
	The presently cited claims are allowable over prior art (JP ‘708 and JP ‘052 of record) and over CN 103642083 A (CN ‘083, Derwent Ab.), CN 103865122A (CN ‘122, Derwent Ab.), KR2002037589 A (KR ‘589, Derwent Ab.), KR 2010053176 A (KR ‘176A, Derwent Ab.) and Campbell et al. (US 4,244,864). JP’708 teaches a rubber composition for sidewall comprising an antiaging compound, such as an amine in an amount of 2-4 parts per 100 parts by mass of rubber while JP ‘052 teaches 2-7 mass parts of amine and/or quinoline as antioxidants. CN ‘083, CN ‘122, KR ‘176 and KR ‘589 teach sidewall rubber compositions comprising a combination of amine and quinolone based compounds. Campbell teaches quinolone compounds as antidegradants for rubbers. However, the cited references, alone or in combination, fail to teach of suggest a tire comprising a sidewall, a carcass and a rubber sheet wherein the base rubber of the sidewall and carcass consists of natural rubber and butadiene rubber, the sidewall does not comprise an amine-based anti-aging agent and comprises 1 part by wt. of quinolone-based anti-
Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached 9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-5772. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/Satya B Sastri/
Primary Examiner, Art Unit 1762